                                  Case 2:19-cv-01494-GMN-BNW Document 17 Filed 11/19/19 Page 1 of 4



                        1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                                LITTLER MENDELSON, P.C.
                        2       3960 Howard Hughes Parkway
                                Suite 300
                        3       Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                        4       Fax No.:     702.862.8811
                                Email:       rgrandgenett@litler.com
                        5

                        6       KARYN M. TAYLOR, ESQ., Bar # 6142
                                NV ENERGY
                        7       6100 Neil Road
                                Reno, NV 89511
                        8       Telephone: 775-834-5781
                                Fax:        775-834-3357
                        9       Email:      ktaylor@nvenergy.com

                     10
                                Attorneys for Defendant
                     11         NV ENERGY

                     12
                                                                UNITED STATES DISTRICT COURT
                     13
                                                                       DISTRICT OF NEVADA
                     14

                     15
                                LETITIA WAHLBERG, an Individual,
                     16                                                            Case No. 2:19-cv-01494-GMN-BNW
                                                   Plaintiff,
                     17                                                            STIPULATION AND PROPOSED ORDER
                                vs.                                                TO STAY DISCOVERY
                     18
                                NV ENERGY, a public utility,
                     19
                                                   Defendant.
                     20

                     21                Defendant NV Energy, Inc. (“Defendant”) and Plaintiff Letitia Wahlberg (“Plaintiff”), by and
                     22         through their respective counsel, do hereby stipulate to and request that the Court grant a stay in
                     23
                                discovery until the Court has ruled on Defendant’s Motion to Dismiss [ECF No. 7].
                     24
                                       The parties request a temporary stay with any duplicative and/or over-expansive discovery that
                     25
                                may result if discovery is to continue at this point prior to clarification on the pleadings. Specifically,
                     26

                     27         the parties require a ruling on Defendant’s Motion to Dismiss [ECF No. 7] to know what claims may

                     28         exist at this stage of the litigation and in order to evaluate what additional discovery, if any, is
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                  Case 2:19-cv-01494-GMN-BNW Document 17 Filed 11/19/19 Page 2 of 4



                        1       necessary. For example, the parties cannot meaningful depose any witnesses without knowing what
                        2       claims are and/or are not part of this lawsuit.
                        3
                                          Courts have broad discretionary power to control discovery including the decision to allow or
                        4
                                deny discovery. See e.g., Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). In evaluating the
                        5
                                propriety of an order staying or limiting discovery while a dispositive motion is pending, the court
                        6

                        7       considers the goal of Federal Rule of Civil Procedure 1, which provides that the Rules should “be

                        8       construed, administered, and employed by the court and the parties to secure the just, speedy and

                        9       inexpensive determination of every action.” With Rule 1 as its prime directive, the court must decide
                     10         whether it is more just to speed the parties along in discovery while a dispositive motion is pending or
                     11
                                to delay discovery to accomplish the inexpensive determination of the case. See Turner Broadcasting
                     12
                                System, Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997); see also Twin City Fire Ins. v.
                     13
                                Employers Insurance of Wausau, 124 F.R.D. 652, 653 (D. Nev. 1989).
                     14

                     15                   Further, in assessing a request to stay discovery, the court takes a “preliminary peek” at the

                     16         merits of the dispositive motion. Tradebay, LLC v. Ebay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011).
                     17         This “preliminary peek” does not prejudge the outcome of the motion; it merely evaluates whether an
                     18
                                order staying discovery is warranted. Id. Common examples of situations in which good cause has
                     19
                                been found to stay discovery are when jurisdiction, venue or immunity are preliminary issues. Id.
                     20
                                Ultimately, the party seeking the stay “carries the heavy burden of making a strong showing why
                     21
                                discovery should be denied.” Id. (citing Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
                     22

                     23         1975)).

                     24                   Defendant’s Motion to Dismiss warrants a stay in discovery. First, the Motion is potentially
                     25         dispositive of the entire case as it requests dismissal with prejudice of all of Plaintiff’s claims.
                     26
                                Defendant argues that Plaintiff’s sex and age discrimination claims, and her constructive discharge
                     27
                                and retaliation claims are not plausibly alleged and should be dismissed. Defendant also argues that
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                   2
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                  Case 2:19-cv-01494-GMN-BNW Document 17 Filed 11/19/19 Page 3 of 4



                        1       Plaintiff should not be allowed to amend her Complaint or claims. Except for her national origin
                        2       discrimination claim, which she agrees should be dismissed with prejudice, Plaintiff disputes the legal
                        3
                                arguments made in Defendant’s Motion and has filed an Opposition. However, the parties agree that
                        4
                                Defendant’s Motion is the type warranting a stay of discovery.
                        5
                                       Second, neither party will suffer hardship or inequity as a result of stay because further
                        6

                        7       discovery is unjustified at this point. Since Defendant has moved to dismiss the entire case, Plaintiff

                        8       has not been apprised of which factual allegations Defendant intends to admit and which factual

                        9       allegations Defendant intends to deny. Nor has Plaintiff been apprised of the defenses that Defendant
                     10
                                intends to assert. Plaintiff believes this would severely limit her opportunity to conduct full discovery
                     11
                                while the motion is pending. The parties agree that discovery is not necessary prior to the Court’s
                     12
                                resolution of the legal issues raised by the Motion to Dismiss. Accordingly, requiring the parties to
                     13
                                conduct discovery on claims that may not be properly before the Court would result in an unnecessary
                     14

                     15         expenditure of resources and is particularly prejudicial to Defendant.

                     16                Third, similar to the situation in Little, this is a case where a temporary stay of discovery will
                     17         further the goals of judicial economy, control of the Court’s docket, and an inexpensive determination
                     18
                                of the case. 863 F.2d 681. Ordering the parties to proceed with discovery could potentially clog the
                     19
                                Court’s docket with discovery disputes on claims that may be dismissed.
                     20
                                       The requested stay is only to extend the discovery and remaining case deadlines and not to any
                     21
                                briefing or hearings currently on file or scheduled with the Court, including, but not limited to,
                     22

                     23         Defendant’s Motion to Dismiss [ECF No. 7] and the Early Neutral Evaluation session scheduled for

                     24         December 16, 2019 [ECF No. 11]. The parties maintain their arguments with respect to the motion to
                     25         dismiss. Accordingly, the parties have made the strong showing necessary to support their joint
                     26
                                request to stay discovery. For the reasons articulated above, the Court should stay discovery until an
                     27
                                Order has been issued on Defendant’s Motion to Dismiss. If Plaintiff’s claims survive, then the parties
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                  3
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                  Case 2:19-cv-01494-GMN-BNW Document 17 Filed 11/19/19 Page 4 of 4



                        1       will submit its Discovery Plan and Scheduling Order at such future date to be ordered by the Court.
                        2
                                DATED: November 19, 2019                            /s/ Roger L. Grandgenett, Esq.
                        3                                                           KARYN N. TAYLOR, ESQ.
                                                                                    ROGER L. GRANDGENETT, II, ESQ.
                        4                                                           Attorneys for Defendant, NV ENERGY
                        5
                                DATED: November 19, 2019                            /s/ Jenny L. Foley, Esq.
                        6                                                           JENNY L. FOLEY, ESQ.
                                                                                    MARTA D. KURSHUMOVA, ESQ.
                        7                                                           Attorneys for Plaintiff, LETITIA WAHLBERG
                        8                                                    ORDER
                        9
                                                              2nd           December
                     10                IT IS SO ORDERED this _____ day of _____________________________, 2019.
                     11

                     12
                                                                                    UNITED STATES MAGISTRATE JUDGE
                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                4
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
